DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-17 are pending. Claims 1 ,10 and 14 are currently amended. It appears that no new matter has been added.  The remarks along with the amendments to the claims have overcome the 35 USC 112 second paragraph rejections and accordingly those rejections are withdrawn. The amendments have overcome the rejections to Claim(s) 1-9 and 14-17 under 35 U.S.C. 103 as being unpatentable over Marocchini (US 10428743) in view of Muchow (US 4531545); Claim(s) 10-13 under 35 U.S.C. 103 as being unpatentable over Suzuki (US 4643227) in view of Muchow;  Claim 9 under 35 U.S.C. 103 as being unpatentable over Marocchini in view of Muchow, and further in view of Suzuki; and accordingly the rejections are withdrawn.
Allowable Subject Matter
	Claims 1-17 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the at least one nozzle flow director angles radially outward from the spool valve and directs a fluid to flow along a path into and through the tail, the at least one nozzle flow director is positioned between the inlet seat and the outlet, and the at least one nozzle flow director is configured to create a condition whereby the spool valve is pressure balanced and jet forces are reduced when the spool valve is not in the closed position” in combination with the other limitations set forth in the independent claims; and in consideration of the remarks as applied to independent claims 1, 10 and 14 of the response filed 6/18/2021.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stucchi (US 949248) discloses a hydraulically pressure balanced spool valve with a directed flow pathway angled between the inlet port and the outlet seat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 
/Matthew W Jellett/Primary Examiner, Art Unit 3753